DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, claim 1 recites “the second substrate surface being exposed to ambient air” in lines 22-23. Applicant does not have support for the limitation in the originally filed disclosure. Air or ambient air is not mentioned nor described in originally filed disclosure, and exposing the second substrate surface to ambient air is nowhere to be found in the originally filed disclosure. On the contrary to Applicant’s claims, Applicant explicitly discloses the power generator (22) is sealed with a resin or the like ([0023]) and the spacer (30) is useful from the viewpoint of preventing leakage of liquid (see [0076]). As such, Applicant explicitly discloses the optoelectronic element is sealed, and not exposing the second substrate surface of the optoelectronic element to ambient air. Applicant also explicitly shows the second substrate surface (or the top surface of the optoelectronic element 20) is being sealed by the member (or transparent substrate 70) or by the substrate (10, see figs. 9-11) and not being exposed to ambient air as claimed.
Claims 2-13 are rejected on the same ground as claim 1.
As newly added, claim 13 recites “the optoelectronic element has a side surface that faces each spacer” in lines 1-2. Applicant does not have the support for the limitation in the originally filed disclosure. Applicant explicitly discloses none of the side surface faces each spacer in figs. 6-7. As shown in fig. 6, the bottom and top sides do not face any spacer 30A; and the left side only faces the left spacers 30A and does not face the right spacers 30A, and vice versa.
For the purpose of this office action, the limitation is construed as the side faces the corresponding spacer. 
Claims 1-13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of adequate written description.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
As amended, independent claim 1 recites “the second substrate surface being exposed to ambient air” in lines 22-23. There is no description regarding the second substrate surface being exposed to ambient air. Therefore, claims 1-13 are rejected for lack of adequate written description.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-8 and 10-13 are rejected under 35 U.S.C. 103 as being patentable over Ono (US 2013/0008486) in view of Yang (US 2012/0285514).
Regarding claim 1, Ono discloses an optoelectronic module (or photoelectric conversion element module shown in figs. 1, 3C, 5-7 and 10-11) comprising:
a substrate (see first base material 11, fig. 1B);
at least one optoelectronic element (see photoelectric conversion element 1, fig. 1A-B) provided on a predetermined surface (S1) of the substrate (11); 
a member (see second base material 12, fig. 1B); and
a sealant (13, fig. 1B) and shielding material (14, fig. 1B) disposed farther outward than the optoelectronic element (1) and on the predetermined surface (S1) of the substrate (11);
wherein 
the sealant (13) and the shielding material (14) have a height greater than a thickness of the optoelectronic element (1, see fig. 1B, also see figs. 3, 4-7 and 10-11),
the sealant (13) and the shielding material (14) are disposed to allow for a gap (see hollow layer 6, fig. 1B) between the member (12) and the optoelectronic element (11, see fig. 1B, also see figs. 3C, 5B, 6-7 and 10-11), 
the sealant (13) and the shielding material (14) are provided in contact with the member (12, see fig. 1B, also see figs. 3C, 5B, 6-7 and 10-11), and 
the optoelectronic element (or photoelectric conversion element 1) is interposed between the substrate (11) and the member (12, see fig. 1B, also see figs. 3C, 5B, 6-7 and 10-11),
the at least one optoelectronic element (1, fig. 2A) includes a first element substrate (or base 26, figs. 2A-B or 4A-C, [0041]) disposed over the substrate (1, see figs. 1B, 3C, 5B, 6-7 and 10-11), a second element substrate (or transparent base 21, figs. 2A-B or 4A-C, [0041]) disposed above the first element substrate (26, see figs. 2A-B and 4A-C), and a power generator (or power generating element section 22-25, [0041]) including a first electrode (25, figs. 2A-B and 4A-C, [0041-0043]), a second electrode (22, figs. 2A-2B and 4A-C) disposed above the first electrode (25, see figs. 2A-B and 4A-C), wherein the power generator (or the power generating element section 22-25)  disposed between the first element substrate (26) and the second element substrate (21, see figs. 2A-B and 4A-C).
Ono discloses the second substrate element (or top transparent base 21 of element 1) has a first substrate surface (or bottom surface) on a power-generator side (or the top side of the power generating element section 22-25), and a second substrate surface (or the top surface) facing the member (12, see fig. 1B, also see figs. 3C, 5B, 6-7 and 10-11) and being exposed to hollow layer (6) filled with dry air ([0040], [0143]). Dry air in hollow layer (6) is the ambient air, or the immediate air surrounding, of the at least one optoelectronic element (or the photoelectric conversion element 1).
Ono shows the sealant (13) and the shielding material (14) functioning as a spacer between the substrate (11) and the member (12), e.g. a device for spacing apart the substrate and the member (see fig. 1B). Ono also teaches incorporating spacer in the shielding material ([0039]).
Ono discloses sealing members, e.g. the sealant (13) and the shielding material (14), are surrounding the edge of the optoelectronic module (see figs. 1B and 5A). The reference does not teach using a plurality of spacers spaced apart from one another.
Yang teaches sealing members (230, figs. 10-11) surrounding the edge of an optoelectronic module (figs. 10-11) and comprising a sealant (235, fig. 10) and a plurality of sealing frits (231) spacing apart from one another on a substrate (210, see figs. 10-11, [0093-0098]), wherein the sealing frit 231 functions as a spacer supporting a space between substrates (210) and (220) to maintain a predetermined height ([0097]). As such, the plurality of sealing frits (231) correspond to the instant plurality of spacers.
It would have been obvious to one skilled in the art at the time of the invention was made to modify the optoelectronic module of Ono by using the sealing members (230) including a sealant (235) and a plurality of spacers (231) spacing apart from one another taught by Yang in place of the sealing members (13/14), because Ono suggests the sealing members including sealant (13) and shielding material (14) incorporating spacer and Yang teaches the sealing members (230) including a sealant (235) and a plurality of spacers (231) would provide an optoelectronic module (or a photoelectric conversion module) having improved sealing characteristics (see [0008]). 
Regarding claim 2, modified Ono discloses an optoelectronic module as in claim 1 above, wherein Yang discloses the plurality of spacers are disposed to surround an outer periphery of the optoelectronic elements (see figs. 10-11).
Regarding claim 3, modified Ono discloses an optoelectronic module as in claim 1 above, wherein Ono discloses the member (12) being a transparent substrate (see [0029]) is disposed in contact with the spacer (13-14) to allow for the gap (6) between the transparent substrate (12) and the optoelectronic element (1, see figs. 1B, 3C, 5B, 6-7 and 10-11).
Regarding claim 5, modified Ono discloses an optoelectronic module as in claim 3 above, wherein Ono discloses the transparent substrate (12) is formed of one or more from among glass, an acrylic resin, a polycarbonate resin, and a vinylidene chloride resin (see [0029]).
Regarding claim 6, modified Ono discloses an optoelectronic module as in claim 1 above, wherein Ono discloses the at least one optoelectronic element is a plurality of optoelectronic elements (see figs. 1, 3C, 5-7 and 10-11), the plurality of optoelectronic elements (1) being disposed on the substrate (11, see figs. 1, 3C, 5-7 and 10-11).
Regarding claim 7, modified Ono discloses an optoelectronic module as in claim 6 above, wherein Ono discloses the plurality of optoelectronic elements (1) are electrically connected in parallel ([0025]).
Regarding claim 8, modified Ono discloses an optoelectronic module as in claim 6 above, wherein Ono discloses the plurality of optoelectronic elements (1) are electrically connected in series ([0025]).
Regarding claim 10, modified Ono discloses an optoelectronic module as in claim 1 above, wherein Ono discloses the optoelectronic element (1) includes a power generator (fig. that includes:
a first electrode (see transparent electrode 22, figs. 2A-B and 4A-C, [0041-0043]); 
a porous electron transporting layer (see porous semiconductor layer 23, figs. 2A-B and 4A-C, [0041-0043], [0048-0053] and [0069]) including an electron transporting material (23a) that absorbs dye (23b, see [0048-0053]; 
a hole transporting layer (see electrolyte layer 24, figs. 2A-B and 4A-C, [0041-0043], [0058-0059]); and 
a second electrode (see opposed electrode 25, figs. 2A-B and 4A-C, [0041]).
Regarding claim 11, modified Ono discloses an optoelectronic module as in claim 10 above, wherein Ono discloses a solid material ([0058-0059]) is used in the hole transporting layer (or electrolyte 24, see [0058-0059]).
Regarding claim 12, modified Ono discloses an optoelectronic module as in claim 1 above, wherein Yang discloses the plurality of spacers (231) include a plurality of first spacers spacing apart from each other and being disposed apart from a first side of the optoelectronic element, and a plurality of second spacers spacing apart from each other and being disposed apart from a second side of the optoelectronic element opposite the first side (see figs. 10-11).
Regarding claim 13, modified Ono discloses an optoelectronic module as in claim 1 above, wherein Ono discloses the optoelectronic element has a side surface that faces the corresponding spacer and the side surface is exposed to hollow layer (6) filled with dry air, or ambient air (see figs. 10-11).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over modified Ono (US 2013/0008486) as applied to claim 3 above, and further in view of Nagashima et al. (US 2004/0180218).
Regarding claim 4, modified Ono discloses an optoelectronic module as in claim 3 above, wherein Ono discloses using glass as the transparent substrate ([0029]).
Modified Ono does not explicitly the transparent substrate has a haze ratio between 0.1% and 16.0%.
Nagashima et al. discloses a glass sheet having a haze ratio of 12% is a preferable value for photoelectric conversion devices ([0072]). 12% is right within the claimed range of between 0.1% and 16.0%.
It would have been obvious to one skilled in the art at the time the invention was made to modify the optoelectronic module (or the photoelectric conversion element module) of modified Ono by using the transparent substrate of glass sheet having a haze ratio of 12% as taught by Nagashima et al., because Nagashima et al. teaches such haze ratio is a preferable value for photoelectric conversion devices.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over modified Ono (US 2013/0008486) as applied to claim 1 above, and further in view of Plummer et al. (US 2018/0337630).
Regarding claim 9, modified Ono discloses an optoelectronic module as in claim 1 above, wherein the spacer of Ono is a sealant (see figs. 1A and 5A) and Ono teaches using reflective material (or metallic) in the spacer (or [0039]).
Ono does not explicitly teach the spacer is white.
Plummer et al. teaches incorporating a white pigment with a sealant to increase the amount of light rays directed at the photovoltaic cell structure (see [0109]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the optoelectronic module of modified Ono by incorporating a white pigment to the spacer (13-14, or sealant) as taught by Plummer et al. such that the spacer is white, because Plummer teaches forming a reflective surface by incorporating white pigment in the spacer (or sealant) would increase the amount of light rays directed at the optoelectronic element (or the photovoltaic cell structure), and Ono suggests forming a reflective surface by using reflective material in the spacer ([0039]). 
Response to Arguments
Applicant's arguments filed 3/25/2022 have been fully considered but they are not persuasive. 
Applicant argues Ono and Yang do not disclose the second substrate surface being exposed to ambient air because both Ono and Yang teach sealing the power generator
The examiner replies that Applicant also does not disclose exposing the second substrate surface to ambient, but contradictorily discloses the optoelectronic element is sealed and the not exposed to ambient air (see [0023], [0076] and figs. 9-11 of Applicant’s disclosure). Ono discloses the hollow layer (6) is filled with dry air ([0040], [0143]). Dry air immediately surrounding the second substrate surface (or the top surface of the optoelectronic element 1) corresponds to the claimed ambient air.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726